DISSENTING OPINION BY
Judge BROBSON.
The unambiguous statutory language at issue in this case requires “[a]ny person ... who ... has violated ... the provisions of any zoning ordinance enacted under this act or prior enabling laws” to “pay a judgment.” Section 617.2(a) of the Municipalities Planning Code (MPC) (emphasis added).1 A judgment of $0.00 does not require a violator to pay anything: Thus, the trial court’s refusal to assess a monetary judgment against Gary D. Godfrey is contrary to the General Assembly’s intent that all violators “pay” something.
For this reason, I respectfully dissent.2

. Act of July 31, 1968, P.L. 805, added by the Act of December 21, 1988, P.L. 1329, 53 P.S. § 10617.2(a).


. The majority cites Lower Mount Bethel Township v. North River Company, LLC, 41 A.3d 156 (Pa.Cmwlth.2012), noting that in that opinion this Court "upheld a judgment of $0.” (Maj. Op. at 1152-53.) The question in this case — i.e., whether a $0 judgment is permitted under Section 617.2(a) of the MPC, was not before the Court in Lower Mount Bethel. The only issue before the Court in that case was whether attorneys’ fees could be assessed in the absence of a monetary judgment. Thus, I respectfully disagree with the majority’s characterization of and reliance on our ruling in that case.